DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3-8, 22, and 26-33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 2006/0253143 (Edoga).
Edoga was cited in an IDS.  Edoga discloses a suture (staple 1450) constructed from a length of shape memory wire (e.g., Nitinol at P0231) having a proximal stop tab (tongue 1452) and terminating in a distal sharp tip (spiked ends 1458, 1460).  The proximal stop tab is at a proximal end of the suture (e.g., tongue 1452 is at a proximal end of the suture as shown in the linear shape of FIG. 29b-30; the examiner also notes that the tongue 1452 being at U-shaped curves 1464, 1466 in FIG. 29a is the same position of the tab in this application as shown in FIG. 1A).  The distal sharp tip is at a distal end of the suture (e.g., spiked ends 1458, 1460 are at a distal end of the suture as shown in the linear shape of FIG. 29b-30 where the spiked ends 1458, 1460 extend from legs 1454, 1456; the examiner also notes that the spiked ends 1458, 1460 on the ends of legs 1454, 1456 in FIG. 29a is the same position of the tip in this application as shown in FIG. 1A).  The suture assuming a curved shape during deployment (FIG. 30-33; P0239-P0240) such that the distal sharp tip is configured to pierce an inner surface of a body lumen wall of a body lumen (aortic wall 1418) and re-pierce the inner surface of the body lumen wall during deployment in a manner that protects surrounding body tissue from damage by the distal sharp tip (e.g., piercing and re-piercing the inner surface with the two spiked ends 1458, 1460).  The stop tab includes two hooked ends (U-shaped tongue 1562 and U-shaped curve 1466 as shown in annotated FIG. 29a where this application does not give any special 

    PNG
    media_image1.png
    817
    773
    media_image1.png
    Greyscale

The suture is capable of being pressed against a location on the body lumen wall to be secured by a basket (capability in FIG. 29a-29b since it is pressed by a synonymous balloon in FIG. 11-12).  The suture is configured to couple a medical device (endograft 1416) to the body lumen wall (FIG. 33).

The securing device is capable of being pressed against tissue to be sutured by a plurality of wires partially disposed with a lumen (e.g., capability since staple 1450 can be pressed by proximal staples 1450B-1450C or can be pressed by a discrete device with a wire basket).  The securing device is capable of being repositioned in situ (e.g., repositioned in situ in FIG. 31-32).  The suture has an edge (e.g., edge of curves 1464, 1466 in FIG. 29A) that inhibits axial rotation of the suture during deployment (FIG. 31-33).  The outer surface of the body lumen wall is not .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 34-36 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2006/0253143 (Edoga) in view of US 2010/0121359 (Atui).
Edoga discloses a suture (staple 1450) constructed from a length of shape memory wire (e.g., Nitinol at P0231) having a proximal stop tab (tongue 1462) and terminating in a distal sharp tip (spiked ends 1458, 1460). The suture assuming a curved shape during deployment (FIG. 30-33; P0239-P0240) such that the distal sharp tip is configured to pierce an inner surface of a body lumen wall of a body lumen (aortic wall 1418) and re-pierce the inner surface of the body lumen wall during deployment (e.g., piercing and re-piercing the inner surface with the two spiked ends 1458, 1460).  The suture is configured to only partially penetrate the body lumen wall in a deployed configuration (FIG. 33 with partial penetration of wall 1418 by each spiked end 1458, 1460). The suture is configured for deployment from a delivery lumen positioned within the body lumen (FIG. 30-33; P0239-P0240).
Edoga discloses the invention substantially as claimed as discussed above and further discloses a cross-section of the suture form a circular shape (FIG. 29a) but does not disclose the shape having one or more angled edges. Atui teaches a suture/staple in the same field of endeavor having a cross-section forming a shape having one or more angled edges (square at P0041) for the purpose of tailoring the mechanic resistance and resilience (P0041) such that it would have been obvious to one having ordinary skill in the art at the time the invention was made to substitute a square cross-section as taught by Atui in place of the circular cross-section 
Edoga discloses the suture includes a deployed configurationin which the suture is in an annular configuration (FIG. 33). The stop tab includes two hooked ends (U-shaped tongue 1562 and U-shaped curve 1466 as shown in annotated FIG. 29a where this application does not give any special definition to the term “hook” such that the broadest reasonable interpretation of “hook” is “a curved or bent device for catching, holding, or pulling” such that the U-shaped elements of Edoga can reasonably be considered “hook-shaped”) connected by a linear portion (see annotated FIG. 29a). At least one of the hooked ends has an open portion (see annotated FIG. 29a) at least capable of receiving a retrieval device (e.g., capability at least shown open portion forming an opening in FIG. 29a inside the U-shaped tongue 1462)
Response to Arguments
Applicant’s arguments, see page 6, filed 12/09/2021, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 5 and 7 has been withdrawn. 
Applicant’s arguments, see page 6, filed 12/09/2021, with respect to 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claims 1, 3-8, 22, 26-33, and 36 has been withdrawn. 
Applicant's arguments filed 12/09/2021 have been fully considered but they are not persuasive. Applicant argues that Atui teaches that a rounded or edged clamps may be interchangeable but does not teach the same interchangeability for sutures since this would change their function. Examiner notes that both the staple 1450 of Edoga and the clip 10 are used . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD J SCHERBEL whose telephone number is (571)270-7085. The examiner can normally be reached Mon - Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TJ SCHERBEL
Primary Examiner
Art Unit 3771



/TODD J SCHERBEL/            Primary Examiner, Art Unit 3771